Citation Nr: 0607773	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-28 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease of the cervical segment of the 
spine at C3-C6.

2.  Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease of the lumbosacral segment of 
the spine at L4-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to April 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Togus, Maine, 
Department of Veterans Affairs (VA) Regional Office (RO).

For the reasons discussed below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.


REMAND

During the pendency of this appeal, effective September 23, 
2002 and September 26, 2003, VA amended the regulations for 
evaluating the severity of disabilities involving the spine.  
See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 
(Aug. 27, 2003).

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, VA may apply the most favorable 
version - but only as of the effective date of the changes 
(i.e., no retroactive applicability unless specifically 
indicated).  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2005).  See also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000); and Green v. Brown, 
10 Vet. App. 111, 117 (1997).

In the April 2003 decision at issue, the RO granted service 
connection for the cervical spine disorder and assigned an 
initial 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5290, and a 10 percent rating for the lumbar spine 
disorder under Diagnostic Codes 5010-5292.

Prior to September 26, 2003, the criteria for evaluating 
disabilities of the spine, other than Intervertebral Disc 
Syndrome (IVDS), focused on subjective factors such as 
whether the degree of limitation of motion was mild, moderate 
or severe.  See 38 C.F.R. § 471a, Diagnostic Codes 5290 and 
5292 (2002).  In addition, an even higher rating could be 
based on additional functional impairment, including 
additional limitation of motion above and beyond that under 
normal circumstances, due to weakness, premature or excessive 
fatigability, incoordination, and pain on movement, 
particularly during repeated/prolonged use or when these 
symptoms are most prevalent (e.g., during flare-ups).  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (discussing 38 
C.F.R. §§ 4.40, 4.45).  See, too, 38 C.F.R. § 4.59.

As of September 26, 2003, the new general rating formula for 
injuries and diseases of the spine (other than IVDS) 
incorporated more objective criteria.  See 38 C.F.R. § 4.71a 
(2005) (for Diagnostic Codes 5235-5243).  Specifically, the 
revised criteria provide for evaluations with or without 
symptoms such as pain, stiffness, or aching.

The new general rating criteria assign an evaluation based on 
limitation of motion of a particular spinal segment in either 
forward flexion or the limitation of the combined range of 
motion of that spinal segment, either favorable or 
unfavorable ankylosis, or with respect to the entire spine if 
there is loss of more than 50 percent vertebral body height 
due to vertebral fracture or muscle spasm and guarding.

Here, the RO has not had an opportunity to address the 
revised rating criteria as of September 26, 2003, since the 
RO's decision in question was issued prior to this date.  
This being the case, there is potential prejudice to the 
veteran if the RO does not consider the revised rating 
criteria in the first instance - before the Board makes any 
decision concerning this claim on appeal.  See generally 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Similarly, the March 2003 VA examination - which formed the 
basis of the RO's April 2003 decision, was conducted pursuant 
to the old standards for rating spinal disorders.  Another VA 
examination is needed, then, to address the revised rating 
criteria and any additional evidence.

After reviewing the results of the new VA examination, the RO 
should address:  (1) whether, for the period prior to 
September 26, 2003, the veteran was entitled to higher 
initial ratings under the old criteria and (2) whether, for 
the period on and after September 26, 2003, she is entitled 
to higher ratings under either the old or the new standards, 
whichever are most favorable to her.

Also keep in mind the veteran has diagnoses of degenerative 
disc disease (DDD) affecting both the cervical and lumbar 
segments of her spine.  DDD is often referred to as IVDS.  
Thus, the severity of her cervical and lumbar disabilities 
also must be considered under the relevant criteria for IVDS.

Prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 provided that a 60 percent evaluation was warranted 
for IVDS that was pronounced with persistent symptoms 
compatible with sciatic neuropathy and little intermittent 
relief.  A 40 percent evaluation required severe symptoms, 
with recurring attacks with intermittent relief.  And 
moderate symptoms with recurring attacks warranted a 
20 percent evaluation, whereas mild symptoms warranted a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

DC 5293 was revised effective September 23, 2002.  See 67 
Fed. Reg. 54349 (August 22, 2002).  Revised DC 5293 provides 
that IVDS may be evaluated by two possible methods.  First, 
where IVDS affects a nerve, the disability may be rated by 
combining separate ratings for chronic neurologic and 
orthopedic manifestations; or, a rating may be assigned on 
the basis of the total duration of incapacitating episodes 
over the past 12 months.

Since the revised criteria provide for possible evaluation on 
the basis of combining separate ratings for orthopedic and 
for neurological manifestations, the veteran should be 
afforded a VA orthopedic and neurological examination for 
rating purposes.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4).



Effective September 26, 2003, the criteria for IVDS again 
were revised and the cite changed to 38 C.F.R. § 4.71a 
Diagnostic Code 5243 (2005).  See 68 Fed. Reg. 51454 (Aug. 
27, 2003).  This new regulation includes the language from 
the previously revised regulation for rating IVDS based on 
the number of incapacitating episodes.  In addition, though, 
it provides that IVDS may be rated under the new general 
rating formula for diseases and injuries of the spine, as 
discussed above.  See 38 C.F.R. § 4.71a (2005) (for 
Diagnostic Codes 5235-5243).

Accordingly, for the period prior to September 23, 2002, the 
old criteria for IVDS may be applied.  For the period between 
September 23, 2002 and September 26, 2003, the interim 
criteria for IVDS also may be applied if they are more 
favorable.  And for the period on and after September 26, 
2003, the most favorable of the old, interim, and new 
criteria will be applied.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain any additional medical records 
relating to evaluation and treatment of 
the veteran's cervical and lumbar spine 
disabilities since May 2003, including but 
not limited to those at the VA Medical 
Center in Togus, Maine.

2.  Schedule the veteran for a VA 
neurological and orthopedic examination to 
assess the severity of her service-
connected spinal disorders, taking into 
account the revised schedular criteria and 
any new evidence obtained.  The examiner 
should include range of motion 
measurements, addressing whether there is 
additional functional impairment due to 
weakened movement, premature/excess 
fatigability, or incoordination and, 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
these factors.  As well, the examiner 
should express an opinion as to whether 
pain significantly limits functional 
ability during flare-ups or when the 
cervical and lumbar segments of the spine 
are used repeatedly over a period of time.  
This determination, too, should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  Also 
indicate whether the veteran has 
experienced any incapacitating episodes 
during the last 12 months and, if so, how 
many and for how long.  Also indicate 
whether the veteran has 
radiculopathy/sciatic neuropathy involving 
her lower extremities (radiating pain or 
numbness, etc.) and, if she does, describe 
the severity of it - mild, moderate, 
severe, or pronounced.  To facilitate 
making these important determinations, the 
claims folder must be made available to 
the examiner, and the examiner is asked to 
indicate that he or she has reviewed it.

3.  Then readjudicate the veteran's claims 
in light of the results of the VA 
examination and any other additional 
evidence obtained.  If benefits are not 
granted to her satisfaction, send her and 
her representative a supplemental statement 
of the case and give them an opportunity to 
respond to it before returning the case to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and to ensure the veteran is afforded due process of law. The 
Board intimates no opinion, either factual or legal, as to 
the ultimate disposition warranted.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).




 
 
 
 

